Dear Ms. Curtis-Sparks:
You requested the opinion of this office concerning whether the Sabine River Authority (the "Authority") may expend $375,000 payable from revenue bonds appropriated in Act 20 of the 1999 Regular Session of the Louisiana Legislature ("Act 20"), the 1999 Capital Outlay Act, for the project described as "Golf Resort at South Toledo Bend State Park, Land Acquisition and Planning" (the "Project"). An additional $375,000 is appropriated for the Project payable from the issuance of general obligation bonds by the State. You further indicated that the general obligation portion of the Project may not be funded during the current fiscal year.
You advised that the Authority wishes to begin planning the golf resort and that the revenue bonds were issued last spring. The anticipated planning costs will be less than the $375,000 appropriated from the proceeds of the revenue bonds.
Section 3 of Act 20 provides in pertinent part as follows:
      "No contract will be awarded for any project prior to the granting of a line of credit or the sale of bonds by the State Bond Commission, determination by the state treasurer that cash funding has been deposited in the Comprehensive Capital Outlay Escrow Account for the project, or delivery of revenue bonds whose issuance is authorized in Section 1 of this Act."
Accordingly, the Authority could not award a contract for the project until the revenue bonds were delivered to the purchasers thereof. However, since delivery of the revenue bonds has occurred, the Authority is authorized to award a contract for the planning stage of the project, even if the State portion of the project is not funded this fiscal year.
Trusting this adequately responds to your request, we remain
Yours very truly,
                                       RICHARD P. IEYOUB Attorney General
                                       BY: MARTHA S. HESS
Assistant Attorney General
RPI/MSH